Citation Nr: 0921875	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel







INTRODUCTION

The veteran had active military service from July 18, 1967, 
to August 22, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In a June 2008 decision, the Board 
reopened the claim of service connection for lung disability 
and remanded the case for further development.

As indicated by the Board in the June 2008 decision, although 
the Veteran previously requested hearings before a decision 
review officer and before the Board, he withdrew those 
requests in August 2007. 


FINDING OF FACT

The Veteran's lung disability clearly and unmistakably both 
existed prior to service and did not undergo chronic 
worsening during or as a result of service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1153, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in March 2005 and July 2008 
correspondences.  The latter correspondence included notice 
concerning the initial disability rating and effective date 
to be assigned in the event service connection is granted for 
his claimed disorder.  His claim was readjudicated in a 
February 2009 supplemental statement of the case, thereby 
curing any notice deficiency.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  Moreover, the record 
shows that he was examined by VA in connection with his 
claim.  The examination provided the findings required to 
properly adjudicate the claim. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111.

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a), (b).  Aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).  In addition, "[t]he usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment . . . will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1)

The service treatment records show that at his service 
entrance examination, the Veteran denied having asthma after 
age 12.  Physical examination of the lungs was normal.  
Beginning on July 27, 1967, he was treated for wheezing 
complaints attributed to bronchial asthma.  He reported a 
history of bronchial asthma attacks as recent as around July 
1966, and indicated that he was on adrenaline therapy as 
recently as around January 1967.  He was placed on a profile, 
but claimed that his unit was not honoring it.  He was 
discharged for not meeting medical fitness standards at the 
time of enlistment.

On file are VA treatment records as well as records from the 
Social Security Administration (SSA) (which include private 
medical records) covering the period from 1985 to 2006.  The 
records show that up through the 1990s the Veteran was noted 
to have asthma by history only; the records do not document 
any complaints referable to asthma or bronchitis, and he used 
no reported medication for asthma.  More recent treatment 
records show that the Veteran now uses medication to 
effectively control his asthma, with the records since 2002 
showing some exacerbations of asthma and bronchitis.  None of 
the VA, private or SSA records address the etiology of the 
Veteran's asthma (other than an April 2005 entry in the VA 
treatment records memorialized in a statement of that date, 
described below).

On file is an April 2005 statement by a VA physician.  The 
physician indicates that the veteran reported experiencing 
asthma as a child, which resolved before he entered service.  
He further reported that during service he underwent training 
in a gas chamber which resulted in breathing problems and the 
need for a hospital visit.  She noted that the veteran 
reported experiencing breathing problems since that time.  
The physician concluded that the current lung disorder was at 
least as likely as not related to the exposure to gas in 
service.

In statements on file, the veteran currently contends that 
his childhood asthma had completely resolved by 12, and that 
his current asthma originated when he underwent training in a 
gas chamber during basic training (apparently within two 
weeks of entering service).  He contends his family told him 
he had no breathing problems after age 7.

In order to address the etiology of the Veteran's lung 
disorder, and pursuant to the Board's June 2008 remand, the 
Veteran attended a VA examination in September 2008.  The 
examiner reviewed the service treatment records in detail, as 
well as the post-service treatment records.  The Veteran 
reported that his childhood asthma resolved prior to service, 
and that he experienced no further problems until gas chamber 
testing/training in service.  He reported that his asthma 
occurred only intermittently after service, and required no 
further hospitalizations or emergency room treatment.  The 
examiner physically examined the Veteran, and after review of 
his chest X-ray studies and pulmonary function test results 
determined they were normal.  He diagnosed lifelong mild 
asthma, and concluded that the asthma clearly existed prior 
to service, and did not have its onset in service.  He also 
found that the asthma clearly did not increase in severity or 
become chronic in service.  The examiner based his opinion on 
the examination findings, the Veteran's reported history, and 
the service records, and explained that the evidence as a 
whole showed that the asthma had maintained a relatively mild 
course throughout the Veteran's entire life and had not been 
affected by active service.

The Veteran's service entrance examination notes a childhood 
history of asthma, but did not record the presence of any 
lung disorder.  The presumption of soundness consequently 
attached.  The Board nevertheless finds that the presumption 
of soundness has been rebutted in this case.

In this regard, the record shows that the Veteran exhibited 
lung problems within 10 days of entering service, and was 
diagnosed with asthma.  The Veteran admitted to his treating 
physicians then that (and contrary to his statement to 
examining physicians when he entered service) he had in fact 
been treated for asthma shortly before he entered service.  
The September 2008 VA examiner, after reviewing all of the 
evidence, concluded that the Veteran's lung disability had 
clearly existed prior to service.  Although he did not use 
the term "unmistakably",  we find as a matter of fact that 
his manifest conclusion is that asthma undoubtedly existed 
prior to service. Failure to invoke the legal incantation 
"unmistakably" neither obscures the meaning nor diminishes 
the impact of his well considered opinion.  After all, words 
are not magical and we are not conjurers casting charms. 

The Board in any event finds that, given the Veteran's 
statements in service to his treating physicians concerning 
treatment for asthma shortly before service, and the rather 
short time after entering service that he experienced lung 
problems, as well as the examiner's opinion concerning the 
onset of the disorder, that the Veteran's current lung 
disability clearly and unmistakably existed prior to service.  

In making this determination, the Board acknowledges the 
opinion of the April 2005 VA physician; however, the doctor 
did not review the claims file in reaching her conclusions, 
and further based her opinion on an inaccurate history.  The 
physician did not review the service treatment records 
documenting the Veteran's admission that he had been treated 
for asthma shortly prior to service; the physician instead 
believed that the last time the Veteran experienced asthma 
prior to service was at the age of 12.  The physician further 
did not review the post-service records showing the absence 
of any complaints or treatment for asthma until after the 
1990s.  Under the circumstances, the Board assigns little or 
no probative weight to the opinion as it simply is not based 
on a truly informed understanding of the Veteran's medical 
history.  

The Board has also considered the Veteran's theory that he 
actually developed two discrete asthma disorders in his life, 
one which resolved prior to service and one which originated 
in service.  The Veteran is not a medical professional and 
his lay theorizing therefore does not amount to medical 
evidence, and is otherwise not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 491 (1992).  The Board has also 
considered his related assertion that his lung disorder 
originated from gas chamber testing.  The record does not 
show or even suggest that he ever underwent such testing in 
service, and specifically the service treatment records do 
not note such testing as a precipitant to his lung symptoms.  
In short, the Board finds the Veteran's account of undergoing 
gas chamber testing less than 10 days after entering service 
to lack credibility.

Turning to whether a lung disability clearly and unmistakably 
did not undergo aggravation, the service records document 
treatment for asthma complaints, but do not themselves 
suggest that the underlying disorder increased in severity.  
It is well established that temporary or intermittent flare 
ups during service of a pre-existing injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened.  See Maxson v. West, 12 Vet. App. 453, 458 (1999).  
More importantly, when viewing the evidence as a whole, the 
Veteran's asthma is shown to have been asymptomatic for 
decades after service, and to currently be no more than mild 
in severity.  Under circumstances where there is evidence of 
preservice symptomatology, the absence of evidence of 
complaints of or treatment for the claimed disorder for many 
years following service may be viewed as clear and convincing 
evidence that the disorder was not aggravated by service.  
See Maxson v. West, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the 2008 VA examiner concluded that the lung 
disorder clearly did not undergo an increase in severity 
during service, noting that the disorder had remained 
relatively mild throughout the Veteran's life.  The Board has 
again considered the April 2005 opinion to the extent it 
suggests that gas chamber testing perhaps aggravated the 
asthma.  The Board again assigns no probative value to the 
opinion, as it is not based on an accurate understanding of 
the Veteran's medical history, and as the Board has found the 
Veteran's account of gas chamber testing to lack credibility.

In short, the evidence of record clearly and unmistakably 
demonstrates both that the Veteran's current lung disorder 
existed prior to his entry into service, and did not undergo 
aggravation during or from service.  The Veteran's claim for 
service connection for lung disability therefore is denied.


ORDER

Entitlement to service connection for lung disability is 
denied.






____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


